DETAILED ACTION
In application filed on 08/07/2019, Claims 1-6 are pending. Claims 1-6 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2019, 01/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over by Onuma [US20160334367A1], in view of Lum et al. [US005932315A]

Regarding Claim 1, Onuma teaches an analysis chip device [Abstract] for used in sample analysis [Abstract], the analysis chip device comprising:
a first unit [Para 0010-0011, 0043, Fig. 2, ref. 11, Abstract] including a sample introduction section [Para 0043, ‘sample collecting portion, Fig. 2, ref. 41] through which a sample can be introduced [Para 0010-0011], and an analysis section [Para 0043, Fig. 2, ref. 43] at which analysis of the sample can be performed [Para 0043, ‘for analysis’]; and
a second unit [Abstract Para 0054; Figs. 1-2] including a storage reservoir [Para 0054,0056 Figs. 1-3, 5-6, ref. 71 ‘diluent reservoir’] in which a specific liquid [Para 0047, 0056; diluent  Ld’] can be enclosed [Para 0047; Fig. 1-2, ref 71‘reservoir confines liquid (diluent)’],
wherein: the first unit [Para 0070, Figs. 2-7, ref. 11] includes a first coupling portion [Para 0070, Figs. 2-3, ref. 31] and the second unit [Para 0070, Figs. 2-7, ref. 12] includes a second coupling portion [Para 0070, Figs. 2-3, ref. 61], 

the second coupling portion [Para 0070, Figs. 2-3, ref. 61] being connected [Para 0070, Fig.3,6, ‘as structurally arranged’], thereby forming a channel [Abstract, Para 0070, Fig. 3, 6, ‘as structurally arranged’] for the specific liquid [Para 0047, 0056; Fig. 3 diluent  Ld’] to flow from the storage reservoir [Para 0054, Figs. 1-3, 5-6, ref. 71 ‘diluent reservoir’] to the analysis section [ Fig. 1-2, ref. 43, Para 0050, 0085 ‘ mixing step’],
the first coupling portion [Para 0070, Figs. 2-3, ref. 31] and the second coupling portion [Para 0070, Figs. 2-3, ref. 61] are a combination of a protrusion [ Annotated Figs. 3, Fig.6, ‘as structurally arranged’] and a recess [ Annotated Fig. 3,6, ‘as structurally arranged’] having shapes configured to fit together[Fig. 6, ‘as structurally arranged’]  with each other, one of the protrusion  [Fig. 3, 6, ‘as structurally arranged’; Para 0042, ‘glass, fused silica or plastic’] or the recess is formed from a material of higher pliability and elasticity [ Para 0047, 0053, plastic having higher pliability and elasticity than glass or fused silica is well known in the art.] than a material Para 0047, 0053, glass or fused silica]of another of the protrusion or the recess[Fig. 6, ‘as structurally arranged’; Para 0053, ‘glass, fused silica or plastic’], and 
a cross-section of at least a part of the protrusion [ Annotated Figs. 3, Fig.6, ‘as structurally arranged’], along an orthogonal direction to a direction in which the protrusion is configured to be fitted into the recess, is larger than a cross-section of a cavity of the recess, along the orthogonal direction at a location [Annotated Fig.6, ‘as structurally arranged’] where the part of the protrusion [Annotated Fig.6, ‘as structurally 
lower surface of the connecting portion 61]  deforms [Para 0070, ‘breaks the sealing member, 72’] when the protrusion and the recess  are fitted together [Annotated Fig.6, ‘as structurally arranged’], thereby preventing leakage of the specific liquid from a coupled location  [Annotated Fig.6, ‘as structurally arranged’], between the first coupling portion [Fig.6, ‘as structurally arranged’; Para 0070, Figs. 2-3, ref. 31],  and the second coupling portion [Fig.6, ‘as structurally arranged’; [Para 0070, Figs. 2-3, ref. 61].

Onuma does not expressly teach “the protrusion is configured to be fitted into the recess, is larger than a cross-section of a cavity of the recess,”; “thereby preventing leakage of the specific liquid from a coupled location”.

Lum (an analogous art) teaches “the protrusion [Fig. 12B, ref. 244] is configured to be fitted into the recess [Fig. 12B, ref. 238], is larger [Annotated Fig. 12B, ‘as structurally arranged’; Col.8, lines 18-30] than a cross-section of a cavity of the recess [Annotated Fig. 12B, ‘as structurally arranged’; Col.8, lines 27-30],” “thereby preventing leakage of the specific liquid from a coupled location [‘Col 8, lines 29-30; ‘so that they can be fitted easily’]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the structural arrangement of the micro depression and the microprojection to be fitted easily and tightly mated[Col.8, lines 18-30], for liquid flow [Col.12, lines 47-52] Please see MPEP 2114(II) for further details.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Onuma to incorporate “ the protrusion is configured to be fitted into the recess, is larger than a cross-section of a cavity of the recess,”; thereby preventing leakage of the specific liquid from a coupled location” as taught by Lum, motivated by the need to have the microdepression 238 in one plate 240 to be somewhat smaller than the micro projection 244 of the other plate 246 so they can be fitted easily [Lum, Col. 8, lines 26-30] and for the fit to be tightly mated [Lum, Col. 8, lines 25-27] for fluid flow [Lum, Col.12, lines 47-52]  . Doing so allows for the microdepressions and micro projections in varying sizes, shapes, and other dimensional characteristics, to adapt to the application of the microfluidic structure assembly and be fitted easily. 

    PNG
    media_image1.png
    519
    532
    media_image1.png
    Greyscale

Onuma, Annotated Fig. 3


    PNG
    media_image2.png
    465
    648
    media_image2.png
    Greyscale

Onuma, Annotated Fig. 6


    PNG
    media_image3.png
    541
    688
    media_image3.png
    Greyscale

Lum, Annotated Fig. 12B

Regarding Claim 2, Onuma teaches an analysis chip device of claim 1, wherein: the second unit [Abstract Para 0054; Figs. 1-2] is configured to be positioned above [Figs. 2-6, ‘as structurally arranged] the first unit [Para 0010-0011, 0043, Fig. 2, ref. 11, Abstract], and
 the first coupling portion [Para 0070, Figs. 2-3, ref. 31], as the protrusion [Fig. 3, Annotated Fig. 3], is formed in the first unit [Figs. 2-6, ‘as structurally arranged], and the 

Regarding Claim 3, Onuma teaches an analysis chip device of claim 2, wherein a bottom portion [Figs. 2-6, ‘as structurally arranged] of the storage reservoir [Para 0054, 0056 Figs. 1-3, 5-6, ref. 71 ‘diluent reservoir’]  is formed as the second coupling portion [Para 0070, Figs. 2-3, ref. 61,  ‘as structurally arranged; ] , and the bottom portion Figs. 2-2, 5-6, ‘as structurally arranged  of the storage reservoir [Para 0054,0056 Figs. 1-3, 5-6, ref. 71 ‘diluent reservoir’] is covered by a bottom surface film [Figs. 2-3, 5-6; Para 0054, 0058-0059, 0070, ‘sealing members’]. 

Regarding Claim 4, Onuma teaches an analysis chip device of claim 1, wherein both of the protrusion [Fig. 3, 6, ‘as structurally arranged’; Para 0042, ‘glass, fused silica or plastic’] and the recess [Fig. 6, ‘as structurally arranged’; Para 0053, ‘glass, fused silica or plastic’] are configured to be deformed [‘it is well known in the art that glass and plastic can be deformed under load or the action of a force’]  by pressing when the protrusion is fitted together with the recess.

Regarding Claim 5, Onuma teaches an analysis chip device of claim 1, wherein the recess [Fig. 6, ‘as structurally arranged’; Para 0053, ‘glass, fused silica or plastic’]  is formed from a material of higher pliability and elasticity [Fig. 3, 6, ‘as structurally arranged’; Para 0042, ‘glass, fused silica or plastic’; ‘Plastic is well known in the art to .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Onuma [US20160334367A1], in view of Lum et al. [US005932315A], in further view of Onuma [US20150233865A1, hereinafter ‘Onuma2’].

Regarding Claim 6, an analysis chip device of claim 1, wherein the one of the protrusion or the recess is formed from a polypropylene resin, and the other of the protrusion or the recess is formed from a polymethylmethacrylate resin.
Modified Onuma teaches one of the protrusion of one of the protrusion or the recess is formed from a “plastic”, and the other of the protrusion or the recess is formed from a “plastic” according to the rejection of Claim 1 rejections

Modified Onuma does not teach the plastics of the one of the protrusion or the recess is formed from a “polypropylene resin” and the other of the protrusion or the recess is formed from a “polymethylmethacrylate resin”

Onuma2 teaches that the plastic for the manufacturing a chip could be “polypropylene”, and “polymethylmethacrylate” [Para 0031]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Onuma in view of Lum to incorporate “the one of the protrusion or the recess is formed from a polypropylene . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nielsen et al. [US20150136604A1]: teaches an integrated and automated sample-to-answer system that, starting from a sample comprising biological material, generates a genetic profile in less than two hours. 
Eberhart et al. [US20150024436A1]: teaches n integrated and automated sample-to-answer system that, starting from a sample comprising biological material, generates a genetic profile in less than two hours.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797  
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797